Citation Nr: 0311995	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in a motor vehicle accident on November 14, 1990, 
to include the issue of whether such injuries were incurred 
in line of duty or were the result of the appellant's own 
willful misconduct or abuse of alcohol or drugs.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1983 to February 1994, when he was discharged by 
reason of physical disability, without severance pay.

An administrative decision in October 1994 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) determined that the injuries sustained by the 
veteran in a November 1990 motor vehicle accident were not 
incurred in the line of duty but were due to the veteran's 
own willful misconduct.  A rating decision in  November 1994 
by the RO denied entitlement to service connection for 
residuals of the injuries sustained in the November 1990 
motor vehicle accident on the basis that the injuries were 
the result of the veteran's own willful misconduct.  The 
veteran, who was duly notified of the November 1994 decision 
and of his appellate rights, did not appeal the November 1994 
rating action, which became final.  See 38 U.S.C.A. § 7105 
(West 2002).  Thereafter, the veteran submitted additional 
evidence, including personal hearing testimony, in an attempt 
to reopen his claim.  By a rating decision in May 1996, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim, and the current appeal ensued, 
when the veteran appealed the May 1996 decision to the Board.  
(The Board notes that, although an RO hearing officer found 
in July 1999 that new and material evidence had been received 
to reopen the veteran's claim, the United States Court of 
Appeals for the Federal Circuit has held that before 
considering a previously adjudicated claim the Board must 
determine that new and material evidence was presented or 
secured and that an RO's determination on the issue of 
reopening is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996))

By a decision of April 13, 2000, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, in March 2001, upon a motion by the Secretary 
of Veterans Affairs, vacated the Board's decision of April 
13, 2000, and remanded the matter to the Board for further 
proceedings, to include consideration of the applicability of 
the Veterans Claims Assistance Act of 2000.

By a decision in April 2002, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim.  Therefore, the veteran's appeal is before the Board 
for decision on the merits.  However, as stated below, before 
the Board may decide the veteran's appeal on the merits, a 
remand of the case to the RO is required for procedural 
reasons.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002). ; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

A review of the claims file reveals that the appellant has 
not been notified specifically of the evidence needed to 
substantiate his claim and whether VA or the appellant is 
expected to attempt to obtain and submit such evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which authorized the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
was invalid.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand this case to the RO in order to satisfy VA's duty to 
notify the appellant.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service, but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002). 

A regulation provides that "in line of duty" means that an 
injury or disease incurred or aggravated during a period of 
active military, naval, or air service unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  See 38 C.F.R. § 3.1(m) (2002).  In the veteran's case, 
the service department found that the injuries he sustained 
in the November 1990 motor vehicle accident were incurred not 
in line of duty, and the RO's administrative decision of 
October 1994 was the same.

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.
(1)	It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of 
its probable consequences.
(2)	Mere technical violation of police regulations or 
ordinances will not per se constitute willful 
misconduct.
(3)	Willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease, or death.  
See 38 C.F.R. § 3.1(n) (2002).  


38 C.F.R. § 3.301 (2002), pertaining to line of duty and 
misconduct, provides, in pertinent part, as follows:

    (a) Line of duty. Direct service connection may be 
granted only when 
a disability or cause of death was incurred or aggravated in 
line of 
duty, and not the result of the veteran's own willful 
misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of 
alcohol or drugs.

        (c) Specific applications; willful misconduct. For 
the purpose of 
determining entitlement to service-connected and nonservice-
connected 
benefits the definitions in Secs. 3.1 (m) and (n) of this 
part apply 
except as modified within paragraphs (c)(1) through (c)(3) of 
this 
section. 
    
    (2) The simple drinking of alcoholic beverage is not of 
itself 
willful misconduct. The deliberate drinking of a known 
poisonous 
substance or under conditions which would raise a presumption 
to that 
effect will be considered willful misconduct. If, in the 
drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results 
proximately and immediately in disability or death, the 
disability or 
death will be considered the result of the person's willful 
misconduct. 
Organic diseases and disabilities which are a secondary 
result of the 
chronic use of alcohol as a beverage, whether out of 
compulsion or 
otherwise, will not be considered of willful misconduct 
origin. (See 
Secs. 21.1043, 21.5041, and 21.7051 of this title regarding 
the 
disabling effects of chronic alcoholism for the purpose of 
extending 
delimiting periods under education or rehabilitation 
programs.)

    (d) Line of duty; abuse of alcohol or drugs. An injury or 
disease 
incurred during active military, naval, or air service shall 
not be 
deemed to have been incurred in line of duty if such injury 
or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose 
service benefits are claimed. For the purpose of this 
paragraph, alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive 
use at any one time, sufficient to cause disability to or 
death of the 
user; drug abuse means the use of illegal drugs (including 
prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of 
prescription or non-prescription drugs for a purpose other 
than the 
medically intended use, or the use of substances other than 
alcohol to 
enjoy their intoxicating effects.

The Board finds that the veteran should be notified that the 
evidence needed to substantiate his claim would be evidence 
that the injuries which he sustained in the November 1990 
motor vehicle accident were not the result of willful 
misconduct or of the abuse of alcohol or drugs and that he is 
expected to obtain and submit such evidence needed to 
substantiate his claim, if he is able to do so.  

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should notify the veteran, pursuant to the VCAA 
and 38 C.F.R. §§ 3.1(m)(n), 3.301 (2002), of any 
information, and any medical or lay evidence not 
previously provided to VA, which is necessary to 
substantiate his claim of entitlement to service 
connection for residuals of injuries sustained in a 
motor vehicle accident on November 14, 1990, and 
whether VA or the claimant is expected to obtain any 
such evidence.

In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




